Citation Nr: 0903699	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than December 15, 
2000 for the award of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joan M. Edgall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active duty from April 1955 to April 1958 and 
from October 1966 to August 1968.  He also had service in the 
United States Army Reserve and the Army National Guard, 
including periods of activity and inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.

In a separately docketed April 2007 determination, the Board 
remanded the veteran's claim for a compensable rating for 
residuals of a left heel fracture to the RO.  However, in 
July 2008, the veteran, through his attorney, withdrew appeal 
of that claim.


FINDINGS OF FACT

1.  Prior to December 15, 2000, the veteran's residuals of a 
right knee injury, status post medial meniscectomy with 
osteoarthritis was properly evaluated as no more than 10 
percent disabling; status post right ankle fracture was 
properly evaluated as no more than 20 percent disabling; and 
status post left heel fracture was properly evaluated as no 
more than noncompensable; the veteran's combined disability 
evaluation was 30 percent from October 19, 1995.

2.  On December 15, 2000, during a Board hearing, the veteran 
raised a claim for entitlement to service connection for a 
low back disorder as due to his service-connected right knee 
disability. 

3.  In August 2005, the RO granted service connection for a 
low back strain, and assigned a 40 percent disability rating 
effective from December 15, 2000; the veteran's right knee 
and ankle, left heel, and low back disabilities are his only 
service-connected disorders.  His combined disability rating 
was 60 percent from December 15, 2000.

4.  Prior to December 15, 2000, it was not factually 
ascertainable that the veteran's then service-connected 
disabilities were of sufficient severity to preclude him from 
engaging in all types of substantially gainful employment, 
consistent with his education and employment background.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 15, 
2000, for assignment of a total disability evaluation based 
on individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.202, 
20.302, 20.1100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the veteran in May 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claim and notice of what part VA will 
attempt to obtain.  He was provided of notice of the specific 
criteria for effective dates are determined in an August 2007 
statement of the case.  The claim was readjudicated in May 
2008.  Thus, any timing error was cured and rendered  
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate, including testifying before the 
undersigned in September 2008.  Washington v. Nicolson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal. 

The Board notes that in March 2001, the Social Security 
Administration (SSA) advised the RO that the veteran's SSA 
records could not be located

II.	Factual Background and Legal Analysis

The veteran maintains that he is entitled to an effective 
date earlier than December 15, 2000, for assignment of a 
TDIU.  He specifically contends that a more appropriate 
effective date is October 19, 1995.  See January 26, 2007 
letter from the veteran's attorney and September 2008 hearing 
transcript.  October 1995 is when the RO received the 
veteran's initial claim for service connection for a right 
knee disorder.

The law provides that a total disability evaluation based on 
individual unemployability due to service connected disorders 
may be assigned when a veteran has one service-connected 
disability rated at 60 percent or more, or two or more 
service-connected disabilities with at least one is rated at 
40 percent or more and he has a combined rating of at least 
70 percent.  For the purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: disabilities resulting from 
common etiology or a single accident.  38 C.F.R. § 4.16(a).  
The record must also show that the service-connected 
disabilities alone result in such impairment of mind or body 
that the average person would be precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 
4.16(a).

The general rule with respect to the assignment of an 
effective date is that an award of increased compensation 
shall not be earlier than the date of receipt of application 
therefrom, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception 
to this rule applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred during the one-year period preceding the 
date of receipt of the claim for increased compensation.  In 
that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination, or date of admission to a 
VA or uniformed services hospital.  For all other reports, 
including reports from private physicians, laypersons, and 
state and other institutions, the date of receipt of the 
report is accepted as the date of receipt of an informal 
claim.  Id.

Historically, the record reflects that, on October 19, 1995, 
the RO received the veteran's initial claim for service 
connection for a right knee injury.  Review of the relevant 
evidence of record at that time included an August 1994 
private hospital discharge summary record indicating that the 
veteran said he fell from a ladder.  X-rays revealed left 
calcaneal and right tibial fractures.  The record further 
states that the veteran "specifically denied any loss of 
consciousness, neck, head or back pain".  The evidence also 
included a March 1996 VA examination report reflecting the 
veteran's report of breaking his right ankle and injuring his 
left heel when his right knee locked.  He said he was 
essentially unable to work since falling from the ladder.  

In a May 1996 rating decision, the RO granted service 
connection for residuals of a right knee injury, status post 
medial meniscectomy with osteoarthritis, evaluated as 10 
percent disabling from October 19, 1995, and denied service 
connection for right ankle and left heel disorders.  The 
veteran perfected an appeal as to the RO's determination.  

An October 1996 VA general medical examination report 
includes the veteran's complaints of increased knee pain and 
stiffness, an achy and painful right ankle that retained 
surgical screws, and a painful left heel.  As a result of his 
knee, ankle, and heel injuries the appellant stated that he 
unable to tolerate climbing ladders and could not work as a 
house painter.  He had an eighth grade education.  Physical 
examination revealed right knee motion limited to between 0 
and 90 degrees with stiffness but no instability.  The 
veteran walked with a mild limp favoring the right leg.  
There was a limitation of ankle motion bilaterally with 
dorsiflexion to 5 degrees and plantar flexion to 30 degrees, 
and tenderness over the left calcaneus.  Diagnoses included 
residuals of a partial medial right knee meniscectomy, 
residuals of an open reduction and internal fixation of the 
right ankle fracture, and a left calcaneal fracture.  The VA 
examiner opined that the veteran did not appear capable of 
carrying on his employment as a house painter and his eighth 
grade education drastically limited him.

In March 1999, the Board denied, in pertinent part, 
entitlement to service connection for a left heel disorder, 
and entitlement to an increased rating for his right knee 
disorder.  He appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 1999, the Court vacated the decision and remanded 
that part of the Board's decision regarding the increased 
rating claim for the veteran's right knee and his claims for 
service connection for right ankle and left heel 
disabilities.  

In December 2000, the veteran testified during a hearing 
before a Veterans Law Judge.  The veteran said that his fall 
from a ladder occurred when his right knee locked that caused 
damage to his hip and lower back (see hearing transcript at 
page 14).  The veteran's statement was construed as a claim 
for service connection for hip and lower back disorders (Id. 
at 15).  

In an August 2001 rating decision, the RO denied entitlement 
to service connection for low back and hip disorders 
secondary to the veteran's service-connected right knee 
disability.  He perfected an appeal.

After additional evidentiary development and further review 
of the record the Board denied entitlement to service 
connection for right ankle, left heel, and low back 
disorders, and entitlement to an increased rating for his 
right knee disability in a May 2002 decision.  The veteran 
again appealed.  In February 2003 the Court vacated and 
remanded that part of the May 2002 Board decision regarding 
his service connection claims.  

After additional development, including VA examinations and 
additional hearing testimony, in a July 2005 rating decision, 
the RO effectuated a February 2005 Board decision.  
Specifically, the July 2005 rating decision service connected 
residuals of right ankle and left heel fractures, and 
assigned 20 percent and noncompensable ratings respectively 
effective October 19, 1995.  His combined disability rating 
was 30 percent, effective from October 19, 1995.

Additional medical evidence was added to the record, 
including a March 2005 examination report and August 2005 
Addendum.  In the Addendum, the VA examiner evidently opined 
that the veteran's back disorder was due to an unbalanced 
gait due to his service-connected right knee and ankle 
disabilities.  The Addendum is not of record, but is 
described in the August 2005 rating decision.  

In August 2005, the RO granted service connection for a low 
back strain, awarded a 40 percent disability evaluation, 
effective from December 15, 2000, the date of the veteran's 
Board hearing.  With this award his combined disability 
rating was 60 percent effective from December 15, 2000.  The 
veteran filed a notice of disagreement with the effective 
date assigned to his low back disability rating and was 
issued a statement of the case in February 2006, but did not 
perfect his appeal.  Hence, the August 2005 RO decision is 
final.

A total disability evaluation based on individual 
unemployability due to service connected disorders 
necessarily involves a review of the veteran's service-
connected disabilities.  The veteran's service-connected 
disabilities consist of his low back, right knee, right 
ankle, and left heel disabilities currently evaluated as 40 
percent, 10 percent, and 20 percent disabling, effective from 
December 15, 2000.  They have a current combined evaluation 
of 60 percent, effective from December 15, 2000.  Prior to 
the grant of entitlement to service connection for a back 
disorder effective December 15, 2000, service connection was 
in effect only for right ankle, right knee, and left heel 
disorders, which had a combined evaluation of 30 percent, 
effective from October 19, 1995.  

As noted above, the assignment of a total rating requires 
that certain percentage requirements be met.  In that regard, 
the veteran's service-connected disabilities resulted from 
common etiology or a single accident. Therefore, the Board 
finds that for the purposes of meeting the percentage 
requirements of 38 C.F.R. § 4.16(a), the veteran has a single 
disability, currently rated by the RO as 60 percent 
disabling, effective from December 15, 2000, but as his right 
knee, right ankle and left heel disorders were only 30 
percent disabling, the appellant did not meet the minimum 
requirements prior to that date.  Although the veteran 
perfected an appeal as to the rating assigned to his right 
knee disability, an unappealed May 2002 Board decision denied 
a rating in excess of 10 percent for the right knee.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  The 
appellant also did not perfect an appeal to the August 2005 
rating decision which assigned service connection and an 
effective date for the 40 percent disability rating for his 
back disability.  Thus, the August 2005 rating decision is 
also final.  38 U.S.C.A. § 7105 (West 2002).  The threshold 
question becomes whether the combined rating for the 
veteran's disabilities could have met the requisite 
percentage requirements prior to the December 15, 2000 
effective date assigned by the RO.  

As noted above, in the May 1996 rating decision, the right 
knee was assigned the 10 percent evaluation, effective from 
October 19, 1995.  In July 2005, the right ankle and left 
heel were assigned 20 percent and noncompensable ratings 
respectively effective from October 19, 1995, the date of 
receipt of the veteran's initial claim for benefits.

Given that service connection for a low back disorder was not 
in effect prior to December 15, 2000, and given that 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
was assigned effective December 15, 2000; it follows that the 
only service connected disorders the Board may consider in 
determining entitlement to unemployability benefits prior to 
December 15, 2000, are the veteran's right knee, right ankle 
and left heel.

Under Diagnostic Code 5260, a 20 percent rating is warranted 
where knee flexion is limited to 30 degrees; and a 30 percent 
rating is warranted where flexion is limited to 15 degrees. 
Under Diagnostic Code 5261 30 percent rating is warranted 
where extension is limited to 20 degrees; a 40 percent rating 
where extension is limited to 30 degrees; and a 50 percent 
rating where extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2008).

A 30 percent rating is warranted for severe recurrent 
subluxation or lateral knee instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2008).  While 38 C.F.R. 
§ 4.71a provides higher ratings for ankylosis of the knee 
and/or ankle, prior to December 15, 2000, there was 
absolutely no evidence that either the right knee or right 
ankle was ankylosed.

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for a moderate foot injury; a 20 percent rating for a 
moderately severe foot injury, and a 30 percent rating for a 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2008).

In rating decisions dated in May 1996 and July 2005, service 
connection for the right knee and ankle, and left heel 
disorders, was granted effective October 19, 1995.  The 
veteran perfected an appeal of the May 1996 decision but that 
part of the May 2002 Board decision that denied an increased 
rating for the right knee was unappealed.  The veteran was 
notified in writing of the RO's July and August 2005 
decisions and did not perfect a timely appeal.  Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
In order for the veteran to be awarded an effective date 
based on an earlier claim, he has to show clear and 
unmistakable error in the prior denial of the claim.  Flash 
v. Brown, 8 Vet. App. 332, 340 (1995).  The issue of clear 
and unmistakable error in a specific prior RO or Board 
decision has not been raised by the veteran and is not before 
the Board at this time.

In the October 1994 private hospital medical record, the 
veteran denied any back pain, and only reported right knee 
and ankle, and left heel, injuries.

During the March 1996 VA examination, the veteran complained 
of right knee pain with occasional locking.  He did not limp 
and his knee was not deformed.  Mild anterior laxity on 
drawer testing was reported.  X-rays showed mild medial 
compartment joint space narrowing.  The impression was 
residuals of right knee injury, status post meniscectomy with 
subsequent development of osteoarthritis in the knee.

Based on a review of the October 1996 VA examination, it was 
not ascertainable by the facts found that the veteran was 
entitled to a higher rating or a TDIU, as argued by his 
attorney.  Specifically, with respect to the right knee 
flexion was limited to 90 degrees but there full extension 
and no instability.  Thus, a rating in excess of 10 percent 
under the Diagnostic Codes 5257, 5260, and 5261 is not 
warranted.  There was some limitation of ankle motion, but as 
the appellant prior to December 15, 2000 was in receipt of 
the highest schedular rating absent ankylosis an increased 
rating was not in order.  

The October 1996 examiner stated that as a result of knee, 
ankle, and heel injuries, the veteran was unable to tolerate 
climbing ladders and could not work as a house painter.  He 
had an eighth grade education.  The VA examiner commented 
that the veteran did not appear capable of carrying on his 
employment as a house painter and had only an eighth grade 
education that drastically limited him.  The examiner did not 
find that the veteran's right knee, right ankle and left heel 
disorders alone precluded all forms of substantially gainful 
employment.

In a June 1997 VA examination, the veteran's complained of 
occasional pain, swelling, and locking of his right knee.  He 
was described as obese.  His gait showed limping on both 
sides and he walked with a cane.  Ranges of motion were 
normal with pain.  The impression was status post partial 
medial meniscectomy.  The examiner did not find the appellant 
unemployable.

During a December 1997 VA examination, the veteran reported 
occasional right knee pain, swelling, and locking.  There was 
mild tenderness over the medical aspect of the right knee 
joint and arthroscopic scars in the knee area.  Range of 
motion of the knee was flexion to 120 degrees and full 
extension.  There was no crepitus and his ligaments were 
intact.  There was a limp favoring the right knee.  The 
impression was arthroscopic partial medial meniscectomy with 
continued symptoms. The examiner did not find the appellant 
unemployable.

A May 1998 VA outpatient record includes complaints of 
episodic locking and a diagnosis of severe degenerative joint 
disease of the right knee.

An October 1998 VA examination report reflects the veteran's 
complaints of right knee pain and episodic locking.  Range of 
motion of the knee was from 0 to 90 degrees and the knee was 
stable to varus and valgus stress.  Such findings are still 
not commensurate with higher ratings under any of the 
application rating criteria for the knee.  The examiner did 
not find the appellant unemployable.

Prior to December 15, 2000, higher ratings were not warranted 
for the right ankle and knee, and left heel, under Diagnostic 
Codes 5257, 5271, and 5284 even when DeLuca v. Brown, 8 Vet. 
App. 202 (1995) is applied.  The evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Id.  There was no competent 
medical evidence of additional functional loss of the right 
ankle and knee, and left heel due to weakness, fatigability, 
incoordination or pain on movement. 

Outpatient treatment records dated from 1996 to 2000 have 
been reviewed. However, none of the competent evidence of 
record reflects that the veteran was entitled to higher 
ratings prior to December 2000.  While he expressed on-going 
complaints of pain and stiffness, there was little in the way 
of clinical assessments made.  In fact, in a November 1996 VA 
Bangor outpatient orthopedic clinic record, the veteran gave 
a history of his right knee injury, said he developed 
bilateral hip pain.  The outpatient records did not show 
impairment of sufficient severity to have warranted higher 
ratings at that time under Diagnostic Codes 5257, 5271, or 
5284.

In sum, given the absence of more severe right knee, right 
ankle, and left heel pathology, the evidence does not reflect 
an increase in disability prior to December 15, 2000.  
Therefore, an effective date for the current ratings of those 
disabilities prior to that date is not warranted.

Based upon the foregoing analysis, it is clear that the 
percentage requirements for a total disability evaluation 
based on individual unemployability due to service connected 
disorders were not met prior to December 15, 2000.  The Board 
notes, however, that referral for extraschedular 
consideration is afforded to those veterans who fail to meet 
the percentage requirements and who are unemployable by 
reason of service-connected disabilities.  38 C.F.R. § 
3.321(b) (2008).

In this case, the preponderance of the evidence shows that it 
was not factually ascertainable that the veteran was unable 
to secure or follow substantially gainful employment due to 
his service-connected right knee and ankle, and left heel 
disabilities prior to December 15, 2000.  The evidence of 
record dated during that period essentially shows the same 
level of disability.  There was no competent medical evidence 
of record that equated the veteran's service-connected right 
knee, ankle, and heel disabilities alone to unemployability.  
Only after the RO service connected a low back disorder 
effective December 15, 2000, and assigned a 40 percent rating 
effective that date was unemployability shown.

During the hearing before the Board in September 2008, the 
veteran testified that he had not worked since the 1990's.  
However, again, the Board points out that there is no medical 
evidence the disabilities for which service connection was in 
effect for prior to December 15, 2000, rendered him unable to 
engage in some form of substantially gainful employment. The 
October 1996 VA examination report indicates that the veteran 
reported that he was worked as a house painter and had an 8th 
grade education.  That examiner thought the veteran did not 
appear capable of working as a house painter and was 
drastically limited by his 8th grade education.  
Nevertheless, the examiner did not conclude that the veteran 
was totally unable to work due to the right knee disability.  
Even considering only sedentary work, the veteran was not 
precluded from seeking other forms of employment. 

In summary, it was not factually ascertainable from the 
record available prior to December 15, 2000, that the 
veteran's then service-connected disabilities rendered him 
unable to engage in some form of substantially gainful 
employment.  Although the veteran that he was unable to work 
due to his right and ankle, and left heel disabilities, he 
did not file a claim for a TDIU until 2005.  According to the 
record existing prior to December 15, 2000, therefore, it 
would have been reasonable to conclude, for example, that 
sedentary employment was entirely plausible given the 
assessment provided by the VA physicians who had examined the 
veteran.  The record fails to factually demonstrate prior to 
December 15, 2000 that the veteran, in light of his 
individual circumstances, and without regard to age, was 
unable to secure and follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Thus, referral of the veteran's claim to the appropriate 
first-line officials for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) was not 
necessary under the circumstances.  The preponderance of the 
evidence is against the grant of a total disability 
evaluation based on individual unemployability due to service 
connected disorders, as well as the referral of the veteran's 
claim for consideration of an extraschedular disability 
evaluation for that purpose prior to December 15, 2000.  
There is no doubt to be resolved.  

The claim is denied.
 

ORDER

An effective date earlier than December 15, 2000 for the 
award of a total rating based upon individual unemployability 
due to service-connected disabilities is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


